   8:20-cv-00521-RGK-PRSE Doc # 8 Filed: 03/31/21 Page 1 of 1 - Page ID # 46




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

ARTHUR JAMES GRIFFIN,

                       Plaintiff,                                   8:20CV521

        vs.
                                                                MEMORANDUM
MICHAEL MYERS; BABER, Correctional                               AND ORDER
Officer; BURK, Correctional Officer; LOPEZ,
Correctional Officer; and MEUN, Correctional
Officer,

                       Defendants.


        This matter is before the court on its own motion. On January 14, 2021, the court
ordered Plaintiff to show cause within 30 days why three previous cases brought by Plaintiff
in this court should not be considered strikes against him pursuant to the terms of the PLRA
and why he is entitled to proceed in forma pauperis pursuant to 28 U.S.C. § 1915(g).
Alternatively, Plaintiff was given the option to pay the court’s $400.00 filing and
administrative fees. Plaintiff was warned that in the absence of good cause shown or payment
of the necessary fees, this matter would be dismissed without further notice. (Filing 7.) To
date, Plaintiff has not complied with any part of the court’s order or sought an extension of
time in which to do so.

       IT IS THEREFORE ORDERED: This matter is dismissed without prejudice for failure
to pay the court’s filing fee and for failure to comply with a court order. The court will enter
judgment by a separate document.

       DATED this 31st day of March, 2021.

                                                   BY THE COURT:


                                                   Richard G. Kopf
                                                   Senior United States District Judge
